Citation Nr: 1115632	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-40 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether an April 1983 rating decision, which denied service connection for bilateral chondromalacia patella, should be revised on the basis of clear and unmistakable error ("CUE"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1982 to July 1982.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan, which determined that no revision was warranted in the April 1983 rating decision that denied entitlement to service connection for bilateral chondromalacia patella.  

In November 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  An unappealed April 1983 rating decision denied the Veteran's claim of entitlement to service connection for bilateral chondromalacia patella on the basis that the presumption of soundness was rebutted by clear and unmistakable (obvious or manifest) evidence demonstrating that an injury or disease existed prior to service and was not aggravated therein.

2.  The April 1983 rating decision was based on the application of extant, pertinent statutory and regulatory provisions to the facts as they were known at that time.

3.  The Veteran has not alleged any error(s) of fact or law in the April 1983 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the alleged error(s). 



CONCLUSION OF LAW

The April 1983 rating decision, which denied entitlement to service connection for bilateral chondromalacia patella, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

As an initial matter, the Board observes that the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002),  is not applicable to the appellant's allegations of CUE.  The United States Court of Appeals for Veterans Claims ("Court") has determined that CUE claims are not conventional appeals.  Rather, such claims are requests for revisions of previous decisions.  A claimant alleging CUE is not pursuing a claim of entitlement to benefits.  Instead, that claimant is collaterally-attacking a final decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Nevertheless, the Board notes in passing that the Veteran and his representative have been accorded ample opportunity to present their contentions, most recently, during the November 2010 Board video conference hearing, and there is no indication that either the Veteran or his representative have further arguments to present.

II.  Analysis

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  The United States Court of Appeals for the Federal Circuit has held that a claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA RO.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2002).  

The Court has propounded the following three-pronged test for determining when there was CUE in a prior decision:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existing at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In other words, the error must be of a type that is outcome-determinative, and subsequently-developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and unmistakable error requires that error, otherwise prejudicial, ... must appear undebatable."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Hence, a disagreement with how VA evaluated the facts of a case is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a Veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997) (evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent).  

The Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2010).  Only those conditions recorded in examination reports can be considered as "noted" (38 C.F.R. § 3.304(b) (2010)), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1). Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2010); 38 C.F.R. § 3.306 (2010).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2010).

In the April 1983 rating decision, as noted above, the RO denied the Veteran's claim of entitlement to service connection based on a finding that there was sufficient evidence of record to rebut the presumption of soundness and the preexisting disorder was not aggravated during service.  

The Veteran contends that the April 1983 rating decision that denied entitlement to service connection for bilateral chondromalacia patella constitutes CUE for two reasons.  First, he specifically challenges VA's rebuttal of the presumption of soundness and states that there was no evidence to show that the bilateral knee disorder diagnosed only four months into active duty service was a preexisting condition.  Second, he appears to argue that, because his private physician diagnosed him shortly after service with a different bilateral knee condition than the condition diagnosed by the military examiner during service, the finding that he had a preexisting knee disorder is inherently unreliable.  See VA Form 4138, January 2007 ("[I]f these doctors [the military examiner and his private physician] cannot agree on the condition, how can they be trusted on the decision of prior service[?]).

In this regard, the Board observes that the Veteran's service treatment records reveal that, during his February 1982 service enlistment examination, he was found to have normal findings for the lower extremities.  Similarly, on the accompanying medical history report, he denied having ever had arthritis, rheumatism or bursitis, bone, joint or other deformity, lameness or a "trick" or locked knee.  Four months later, in June 1982, he presented to the orthopedic clinic with complaints of acute bilateral knee pain since the latter part of basic training with increasing knee problems during subsequent training in the law enforcement career field.  An examination revealed retropatellar crepitance, knees stable to varus and valgus stresses, range of motion 0-130 degrees, negative anterior and posterior drawers, and x-rays within normal limits.  The examination report specifically noted that the problem was unknown at the Armed Forces Examining and Entrance Station ("AFEES"). The examiner diagnosed him with bilateral chondromalacia patella, symptomatic, and concluded that the condition existed prior to entry into service and had not been aggravated by service beyond the normal progression of the disease.  The examiner recommended that the Veteran be discharged from service under the provisions of a regulation dealing with an "existing prior to service" condition.

In January 1983, the Veteran applied for service connection for bilateral chondromalacia patella, which he said had existed since 1982.   During a March 1983 VA examination, the examiner noted the Veteran's complaints of knee pain after prolonged standing and occasional giving way.  The diagnosis, however, was equivocal, as the examiner appeared to question whether there was knee pathology present at all. 

In addition to the VA examination report, also of record was a statement from a private practitioner, Dr. Thompson, who noted that the Veteran had mild genu valgum (i.e., knock knees) measured at approximately four degrees greater than normal with no evidence of subluxation or dislocation, and normal x-rays.  He diagnosed the Veteran with patella femoral compression, mild, and recommended that he undergo additional tests to rule out patella femoral tracking problems.  Although Dr. Thompson wrote that the Veteran entered service at age 17 and began having knee problems at age 18, he did not provide an opinion regarding whether the Veteran's bilateral knee disorder diagnosed in service was solely the result of an incident or injury in service, or whether it actually preexisted service.  

In the April 1983 rating decision, the RO concluded that (1) the presumption of soundness at induction was "rebutted by obvious medical evidence" that the Veteran's bilateral knee condition existed prior to service, (2) the evidence of record failed to show any aggravation during service beyond that which would be normally expected, and (3) there was no evidence of any in-service trauma to the Veteran's knees.  As the Veteran did not appeal the April 1983 rating decision, it became final.  

The 1983 law regarding service connection essentially mirrors the present law, as set forth above.  The 1983 law regarding the presumption of soundness, however, differed slightly from the present law only insofar as there was no requirement that, in order to rebut the presumption of soundness, VA also had to demonstrate that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304 (1983).  

Based on a review of the pertinent evidence of record, the Board concludes that the Veteran's claim that there was CUE in the previous rating decision because VA failed to rebut the presumption of soundness (i.e., that VA misapplied the extant regulatory provisions) must fail; the Board finds that the RO reasonably based its decision to deny the Veteran's claim on the June 1982 in-service medical examination report, in which the examiner specifically found that his bilateral knee disorder manifested prior to service and was not aggravated beyond its normal progression during service.  In this regard, the Court has held that "broad-brush" allegations of an adjudicator's "failure to follow the regulations" do not rise to the level of CUE.  Fugo, supra, at 44.

Moreover, at the time of the April 1983 rating decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  Review of the rating decision shows that a medical professional, who was a member of the RO rating panel, participated in the determination and was a signatory to the decision.  The opinion that the Veteran's bilateral chondromalacia patella existed prior to service was, therefore, supported by the medical member of the panel, and the RO apparently relied on that person's medical judgment in deciding the claim.  The fact that the April 1983 decision was ascribed to by the medical member of the panel further bolsters the conclusion that VA successfully rebutted the presumption of soundness.  Thus, because there is no indication that the extant regulations were misapplied in the April 1983 rating decision, CUE is not established.

The Board has also considered the Veteran's second assertion that, because his private physician, Dr. Thompson, diagnosed him with a different knee disorder than what was diagnosed by the military clinician in service, VA should not rely on the in-service finding that his bilateral chondromalacia patella existed prior to service.  In this regard, the Board observes that the Court has held that an allegation of CUE, on the basis that a previous adjudication improperly weighed or evaluated the evidence, can never give rise to the stringent definition of CUE.  See Fugo v. Brown, 6 Vet. App. 40 (1993).  The determinative question in this case is not whether it would have been reasonable for an adjudicator to have granted service connection for the Veteran's bilateral knee disorder in April 1983; rather, the question is whether, given the existing law at the time of the April 1983 rating decision and the evidence then of record, it is absolutely clear that a different result should have ensued.  In this case, for the reasons discussed above, the Board must answer that question in the negative.

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the April 1983 rating decision, and that the extant statutory and regulatory provisions were correctly applied.  The Board finds that there was no error that was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome of the decision.  Accordingly, the Veteran's appeal is denied.


ORDER

As the April 1983 rating decision that denied entitlement to service connection for bilateral chondromalacia patella was not clearly and unmistakably erroneous, the appeal of this matter is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


